DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7 and 15 are objected to because of the following informalities:
In claims 1 and 15, applicants claim components i., ii., and iii.  These are reference characters and should be placed in parentheses.
MPEP 608.01(m):
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims
	
	In claim 7, “sepiolit” appears to be a misspelling of “sepiolite”.
	In claim 7, “dickit” appears to be a misspelling of “dickite”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants claim a flame retardant composition comprising “…iii. at least 0.5% to 10% by weight of the dispersing agent(s) based on the weight of the flame retardant composition.”
There is insufficient antecedent basis for “the dispersing agent(s)” in the claim.
Claims 15, 20 and 22 each depend on claim 1, and claim the dispersing agent as “optional”; however, in claim 1 is it required to be present in an amount of at least 0.5% by weight.  Therefore, it is unclear as to whether the dispersing agent is optional or required by the claimed invention.

In claims 1 and 3, applicants claim Ar as an aromatic group.  Then, applicants claim that Ar is selected from C6-C20 aryl, wherein -O-Ar-O- moiety in formula (I) and/or (II) is derived from an aromatic diol selected from bisphenols (claim 4), specifically bisphenol A (claim 5).  If Ar is derived from bisphenol A, the following structure would be present, as evidenced by the instant specification:

    PNG
    media_image1.png
    97
    333
    media_image1.png
    Greyscale
 
Therefore, it is unclear as to whether applicants are limiting Ar to a C6-C20 aryl group (which would NOT include the alkylene group) OR if applicants are intending to claim Ar as an aromatic containing group which can be derived from an aromatic containing diol, like bisphenol A.

In claim 7, it is unclear as to what “natkrit” nanoparticles are.

The method of claim 22 is missing the method of addition of the second polymer.

It is noted that since claims 2-5, 7-13, 16-19 and 21 ultimately or directly depend from claims 1, 15 or 20, they are rejected along with claims 1, 15 or 20 because they incorporate all of the limitations thereof, including those that are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 13, 16, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0157607) in view of Sun (US 2019/0112477), as evidenced by Saad (Preparation and Properties of Poly(Vinyl Chloride)/Layered Silicate Nanocomposites, 16th International Conference on Composite Materials, 2007, 12 pages).
Lee exemplifies a composition comprising 98.4 wt% of a polymer blend of 8:2 of PET:PEN, 0.4 wt% phosphorous-based flame retardant, 0.5 wt% nanoclay Cloisite 93A, 0.2 wt% chain extender and 0.5 wt% organo-modified siloxane, Tegomer H-Si6640P having a transparency of 81, UL94 flammability rating of V0 and a surface high hardness.
Cloisite 93A is an organically modified montmorillonite having silicate layers that are approximately 200 nm long and 1 nm thick, as evidenced by Saad (p. 2), meeting applicants’ nanoparticles.
Tegomer H-Si6640P meets applicants’ polyester siloxane, as evidenced by the instant specification (p. 25, [0096]).
Lee teaches the phosphorous-based flame retardant to include phosphonates (p. 2, [0051]), but does not teach or suggest suitable phosphonate flame retardants.
Sun teaches that polyesters need to be made flame retardant, which is typically done by using small molecular weight flame retardants.  Sun teaches that these may migrate out of the polymer matrix over time, leading to loss of flame retardant efficiency.  Sun teaches that phosphonate oligomers and polymers have been developed that are very effective in providing flame retardant properties to polyesters, having the advantage that they are higher molecular weight materials and are therefore permanently embedded in the polymer matrix.  Sun teaches that when the phosphonate oligomers and polymers are made to react with the polyester, this increases the IV of the blends, leading to improved processing of the materials and other properties as well (mechanical, optical) (p. 1, [0003]).  Sun also notes that this can be used in place of conventional chain extenders, as these can also deteriorate certain properties of the products (p. 1, [0002]).
Sun teaches that polyphosphonates, including poly(phosphonate-co-carbonate) are flame retardant polymers that are transparent polymers, but when blended with PET can result in a hazy composition if not compatibilized (p. 5, [0081]).  Sun teaches that the polyphosphonate and polyester can react to form a compatibilized blend (p. 6, [0089]-[0090]).
Sun teaches the phosphonates to include same as those claimed (pp. 6-7, [0095]-[0099]), and exemplifies a blend of 67 wt% PET-4, 15 wt% Nofia HM1100 (polyphosphonate) and 18 wt% PET-3 which can react with the phosphonate, showing a transparency of 90 and a haze of 6.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the polyphosphonate as the phosphorous-based flame retardant in Lee, as Lee suggests the use of phosphonate flame retardants, desires transparency, and Sun teaches that higher molecular weight phosphonates can be embedded in the polyester matrix, preventing migration, and can improve the processability and optical properties of PET when compatibilized therewith.  
Note Lee also allows for the esterification catalyst necessary to catalyze the reaction between the phosphonate and the PET of Sun in order to improve compatibility between the PET and PEN (p. 3, [0062]).
Alternatively, Sun teaches the incorporation of additional fire resistant additives, but does not teach the claimed nanoparticles.  
Lee teaches that the inclusion of 0.05-5 wt% organo-modified nanoclay can improve the heat resistance and combustion delay effects of polyester resin (p. 2, [0043]), further teaching that the inclusion of siloxane can provide lubrication to a plastic material while increasing scratch resistance and/or mar resistance while decreasing the surface friction coefficient of plastic.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 0.05-5 wt% organo-modified nanoclay and 0.05-5 wt% of siloxane to the composition of Sun, as Lee teaches that the inclusion of such can improve the thermal and mechanical properties of the composition while maintaining the desired transparency.
Sun in view of Lee OR Lee in view of Sun is prima facie obvious over instant claims 1, 7-10 and 13.
As to claim 3, a copoly(phosphonate carbonate) has the formulae (I) and (II).
As to claims 4-5, Sun teaches the polyphosphonates as being derived from aryl rings such as resorcinols, hydroquinones, bisphenol A, bisphenol F, etc. (pp. 6-7, [0095]-[0096]).
As to claims 16, 17, 19, Sun teaches a blend of PET and PEN polymers.
As to claims 20 and 22, Sun and Lee teach mixing and compounding the ingredients and heating to a temperature of 200-300C.
As to claim 21, Sun and Lee teach preparing molded films from the claimed compositions.

Claims 1-9 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag (US 2012/0264844), as evidenced by Aqel (Carbon nanotubes, science and technology part (I) structure, synthesis and characterization, Arabian Journal of Chemistry, 2012, 5, pp. 1-23).
Freitag teaches polymer compositions comprising one or more polyphosphonate, the polyphosphonate having polycarbonate portions and polyphosphonate portions (p. 2, [0030]-[0031]), where the polyphosphonate portions are prepared from aryl phosphonic acid ester(p. 3, [0031]), exemplified a random copoly(phosphonato-carbonate) prepared from methylphosphonic acid diphenyl ester, bisphenol A and diphenyl carbonate (p. 6, [0056], Example 1), inherently meeting the claimed formulae (I) and (II), with a phosphorus content of about 2-12 wt% (p. 3, [0036]); an organic salt (p. 5, [0045]); 0.001-1 wt% of a polysiloxane to improve processability of the organic salt (p. 5, [0046]-[0047]), which meets applicants’ dispersing agent, and 0.001-30 wt% of additional components, specifically listed to include carbon nanotubes (p. 6, [0050]), which meets applicants’ nanoparticles, as carbon nanotubes have a diameter on the order of a few nanometers and micrometer-sized length, as evidenced by Aqel (pp. 2-3).
The ranges taught by Freitag overlap with the claimed ranges of 1-75 wt% nanoparticles and 0.5-10 wt% dispersing agent, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Freitag is prima facie obvious over instant claims 1-5 and 8-9.
As to claim 15, Freitag exemplifies compositions comprising 99.52 wt% random copolyphosphonate, 0.08 wt% organic salt, and 0.40 wt% siloxane dispersant (p. 7, Table 4, Example 12).  Modifying Example 12 to include up to 30 wt% carbon nanotube and increasing the siloxane up to 1 wt% is prima facie obvious, as these modifications are clearly suggested by the teachings of Freitag, and suggest a composition comprising about 68.52 wt% copolyphosphonate, 0.08 wt% organic salt, 1 wt% siloxane and 30 wt% carbon nanotubes.
As to claim 16, Freitag exemplifies mixing the copolyphosphonate and organic salt blend with polycarbonate (p. 8, Table 5).
As to claim 19, Freitag exemplifies blending polycarbonate with 25-75 wt% of the copolyphosphonate (p. 8, Table 5).  Freitag teaches the phosphorus content as preferably 4-10 wt% of the total polymer (p. 3, [0035]), suggesting a phosphorus content of about 1-7.5 wt% based on the final polymer blend, which overlaps with the claimed range of 1-2 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 20-22, Freitag exemplifies mixing the components, compounding in an extruder and heating at a temperature of up to 245C (p. 7, Table 2), followed by injection molding to provide a molded article (p. 7, Table 3), where the molded articles are taught to include coatings, adhesives, films, prepregs, foams, fibers, molded articles and fiber reinforced composites (p. 6, [0053]).
Claims 1, 7-12, 16, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-320980; however, for convenience, the machine translation will be cited below.
JP ‘980 exemplifies a composition comprising 100 parts polymer comprising polycarbonate and ABS; 0.5-2 phr PESi-2 (polyether modified siloxane-modified side chain, having the formula shown below), 15 phr flame retardant, 0.4 PFTE antidripping agent, 5-15 phr (F) inorganic filler, 4 phr MBS (core-shell graft copolymer), 0.3-0.5 phr DC30M (olefin wax) and 0.15 phr IRGX (phenolic heat stabilizer) (Table 1, Examples 9-11):

    PNG
    media_image2.png
    143
    352
    media_image2.png
    Greyscale

Preparing a composition comprising 1 phr PESi-2, 15 phr flame retardant and 10 phr inorganic filler by modifying Example 11 is prima facie obvious, and suggests a composition comprising about 0.8 wt% PESi-2, 11 wt% flame retardant and 8 wt% inorganic filler.
JP ‘980 also teaches the inorganic filler to include mica, having a thickness of 0.01-1 micron (10-1000 nm) and talc having an average particle size of 0.05 micron-2 micron (50-2000 nm).  Therefore, choosing a nanoparticle where at least one dimension is between 1-1000 nm is prima facie obvious.
JP ‘980 exemplifies the use of bisphenol A bis(diphenyl phosphate) as the flame retardant, shown below, and teaches the flame retardant to include phosphonate oligomers.  

    PNG
    media_image3.png
    147
    512
    media_image3.png
    Greyscale

The phosphonate derivative of bisphenol A bis(diphenyl phosphate), bisphenol A diphenyl phosphonate, is known in the art, as taught by Freitag, above, where O-R5 and O-R6 in formula (V) are simply -R5 and -R6.  Substituting the phosphate flame retardant for the phosphonate flame retardant is prima facie obvious.
JP ‘980 is prima facie obvious over instant claims 1, 7-11 and 16.
As to claim 12, JP ‘980 also teaches the siloxane to include those having the following structure, which meets applicants’ formula (B) when b=0, R2 meets (c):
 
    PNG
    media_image4.png
    97
    396
    media_image4.png
    Greyscale

As to claim 17, JP ‘980 teaches how to modify the composition to ensure transparency; therefore, one of ordinary skill in the art would be motivated to provide a composition which is capable of providing a high transparency.
As to claims 20 and 22, JP ‘980 exemplifies mixing and compounding the components in an extruder at 260C and pelletizing.
As to claim 21, JP ‘980 teaches preparing molded articles from the pellets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 103709615 teaches a PBT masterbatch comprising 30-50 wt% inorganic particulate, 30-50 wt% halogen-free flame retardants, 0.5-3 wt% coupling agent, 3-5 wt% lubricating dispersant, 10-20 wt% PBT and 0.1-1 wt% oxidation inhibitor, where the halogen-free flame retardant is listed to include phosphonates and polymeric phosphorus flame retardants; however, the inorganic particulate is described as having a particle size greater than 1000 mesh, which is about 10 or more micron.
CN 105400179 teaches a composition comprising polyester elastomer, PBT, compatibilizer, phosphorus-nitrogen flame retardant, phosphonate flame retardant, acid absorbent, nanomontmorillonite as flame synergist, antioxidant and anti-hydrolysis agent; however, there is no teaching or suggestion of a dispersing agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766